United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Drakesboro, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-657
Issued: July 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 28, 2013 appellant filed a timely appeal from a November 28, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award
and a January 11, 2013 nonmerit decision denying his request for reconsideration. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the appeal.
ISSUES
The issues are: (1) whether appellant has more than 26 percent impairment of the lungs;
and (2) whether OWCP properly refused to reopen his case for further review of the merits under
5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 21, 2002 appellant, then a retired 55-year-old machinist, filed an occupational
disease claim alleging that factors of his employment caused or aggravated his pulmonary
pneumoconiosis and asbestosis.2 OWCP accepted pneumoconiosis as a work-related injury and
paid benefits. By decision dated April 18, 2003, it granted appellant a schedule award for 26
percent permanent impairment of both lungs. By decision dated May 28, 2010, OWCP awarded
him 24 percent impairment as related to his lungs.
On May 29, 2012 appellant requested an increased schedule award. In a May 24, 2012
report, Dr. Bernard J. Buchanan, a Board-certified internist, stated that appellant’s black lung
disease contributed to more than 60 percent of his disability. He noted that appellant continued
to use two inhalers daily and nebulizer treatments three times daily and to expectorate mucous
and experience shortness of breath, as expected with the diagnosis.
OWCP referred appellant to Dr. Harold Dale Harper, Jr., a Board-certified diagnostic
radiologist, for a second opinion medical examination to determine any additional impairment.
In a September 14, 2012 report, Dr. Harper reviewed history of injury and provided findings on
examination. He diagnosed moderate chronic obstructive pulmonary disease, pneumoconiosis
and dyspnea.
On November 15, 2012 OWCP received copies of appellant’s September 14, 2012
spirometry and diffusing capacity studies. The spirometry showed a forced expiratory volume 1
(FEV1) of 1.87 or 63 percent of the predicted value and reduced FEV1/forced vital capacity
(FVC) ratio and reduced forced expiratory flow at 25 and 75 percent indicative of airway
obstruction. Dr. H. Dale Haller, a Board-certified pulmonologist, reviewed the September 14,
2012 spirometry and concluded that there was a moderately severe diffusion defect. He noted
while there was moderate airway obstruction and a diffusion defect suggesting emphysema, the
absence of over inflation indicated a concurrent restrictive process which may account for the
diffusion defect.
On November 21, 2012 Dr. A.E. Anderson, Jr., an OWCP medical adviser, reviewed
Dr. Harper’s September 14, 2012 report. He found that appellant reached maximum medical
improvement on September 14, 2012. Under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),
Dr. Anderson rated 23 percent impairment due to pulmonary dysfunction. Under Table 5-4, he
found the key impairment factor of FEV1 of 1.87 was 63 percent of predicted was class 2, which
allowed appellant to be ratable from 11 to 23 percent impairment, with default value being 17
percent. He noted that appellant had nonkey modifiers for history and physical examination.
Dr. Anderson found appellant’s history of severe dyspnea was class 4 and physical examination
of decreased breath sounds was class 2. He subtracted the key factor from the nonkey modifiers
(history modifier -- FEV1)(4-2) + (physical modifier - FEV1)(2-2) and found a net adjustment
of 2. This moved the final impairment of FEV1 to class 2, grade E or 23 percent impairment.
2

Appellant stopped working in 1989. He has two other accepted work injuries: a lumbar strain from
December 13, 1988, resolved; and a hearing loss claim, for which he received 54 percent permanent bilateral
noise-induced hearing loss.

2

Dr. Anderson noted that appellant’s condition may worsen or improve within this class,
depending on nonkey modifiers, but would not move out of the class range. He further noted
that while Dr. Haller diagnosed moderately severe diffusion defect or class 3, with range of 24 to
40 percent impairment, from the September 14, 2012 spirometry, he did not specify a specific
key factor or a specific impairment rate.
By decision dated November 28, 2012, OWCP denied appellant’s claim for an increased
impairment finding 23 percent permanent impairment to both lungs.
In a December 10, 2012 letter, appellant requested reconsideration. He noted that his
condition had worsened. Appellant used inhalers and breathing treatments.
Appellant submitted partial copies of Dr. Harper’s September 14, 2012 report, the
September 14, 2012 report from Dr. Haller, the May 24, 2012 medical report from
Dr. Buchanan, and a May 11, 2002 report from Dr. Glen Baker, a Board-certified pulmonarist,
and diagnostic testing from September 14, 2012. A copy of a newspaper article was submitted
with an unsigned letter encaptioned “Replies to Form,” from an unknown individual. It stated:
“as a general internal medicine doctor, it is beyond my scope to determine whether his disabling
respiratory impairment is totally related, unrelated to, or is materially related to his coal mine
dust exposure.”
By decision dated January 11, 2013, OWCP denied appellant’s request for
reconsideration without a review of the merits finding that it was insufficient to warrant review
of its prior decision.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.5 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 For decisions issued after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.7
For decisions issued after May 1, 2009, the sixth edition will be used.8
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Ausbon N. Johnson, 50 ECAB 304 (1999).

6

Supra note 3.

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

3

A claim for an increased schedule award may be based on new exposure or, absent any
new exposure to employment factors, medical evidence indicating that the progression of an
employment-related condition has resulted in a greater permanent impairment than previously
calculated.9 In determining entitlement to a schedule award, preexisting impairment to the
scheduled member should be included.10 Any previous impairment to the member under
consideration is included in calculating the percentage of loss except when the prior impairment
is due to a previous work-related injury, in which case the percentage already paid is subtracted
from the total percentage of impairment.11
OWCP evaluates respiratory or pulmonary impairments in accordance with the standards
contained in Chapter 5 of the sixth edition of the A.M.A., Guides.12 It provides a table which
describes four classes of respiratory impairment based on a comparison of observed values for
certain ventilator function measures and their respective predicted values. The appropriate class
of impairment is determined by the observed values for either FVC, FEV1, DLCO or maximum
oxygen consumption (VO2Max). If the FVC, FEV1 or DLCO results, the ratio of FEV1 to FVC
or the specified range of oxygen volume, stated in terms of the observed values, is abnormal to
the degree described in classes 1 to 4, then the individual is deemed to have an impairment,
which would fall into that particular class of impairments, depending on the severity of the
observed value. A person will fall within class 0 and be deemed to have no impairment, if the
FVC, FEV1, ratio of FEV1 to FVC and DLCO are greater than or equal to the lower limit of
normal or the VO2Max is greater than or equal to a specified oxygen volume.13
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to Dr. Anderson for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides with the medical adviser providing rationale
for the percentage of impairment specified.14
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s occupational disease claim for the condition of coal workers
pneumoconiosis. On April 18, 2003 appellant received a schedule award for 26 percent
permanent impairment for both lungs. On May 28, 2010 OWCP awarded him 24 percent whole
9

See James R. Hentz, 56 ECAB 573 (2005).

10

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700.3.b. (June 1993). This portion of OWCP’s procedure provides that the impairment
rating of a given scheduled member should include any preexisting permanent impairment of the same member or
function.
11

See Carol A. Smart, 57 ECAB 340 (2006); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.7(a)(2) (March 2011).
12

A.M.A., Guides 77-99.

13

Id. at 88, Table 5-4; see Boyd Haupt, 52 ECAB 326 (2001).

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

person impairment also for both lungs. Appellant filed a claim for an increased schedule award
which OWCP denied on November 28, 2012. The Board finds that the medical evidence does
not support permanent impairment greater than 26 percent bilateral lung impairment.
Appellant submitted a May 24, 2012 report from Dr. Buchanan, who opined that
appellant’s black lung disease or pneumoconiosis contributed to 60 percent of his disability. The
medical evidence necessary to support a schedule award includes a physician’s report that
provides a detailed description of the impairment.15 The Board has held that a medical report
that does not describe the basis for the impairment rating or refer to specific tables in the
A.M.A., Guides is of diminished probative value.16 Dr. Buchanan’s report is of diminished
probative value as he did not provide a detailed description of appellant’s pulmonary impairment
or describe the basis for the impairment rating under the A.M.A., Guides.
OWCP referred appellant to Dr. Harper for a second-opinion examination. In a
September 14, 2012 report, Dr. Harper reviewed appellant’s history of occupational exposure,
provided findings on examination and conducted diagnostic testing. He did not apply the
A.M.A., Guides to the pulmonary function test findings to determine an impairment rating.
Thus, Dr. Harper’s report is of little probative value.
Dr. Haller reviewed the September 14, 2012 spirometry and concluded that there was a
moderately severe diffusion defect. His report is of diminished probative value as he did not
provide a detailed description of the impairment or describe the basis for an impairment rating
under the A.M.A., Guides.17
When an examining physician does not apply the A.M.A., Guides to determine an
impairment rating, OWCP may rely on the opinion of its medical adviser to apply the A.M.A.,
Guides to the findings reported by the attending physician.18 In a November 21, 2012 report,
Dr. Anderson applied the A.M.A., Guides to the diagnostic testing provided in Dr. Harper’s
September 14, 2012 report. He referenced Table 5-4 of the sixth edition of the A.M.A., Guides
and found that appellant had 23 percent impairment for both lungs. Dr. Anderson found that the
results of the pulmonary function tests placed appellant in class 2 impairment with a ratable
impairment from 11 to 23 percent and a default value of 17 percent. He also noted that
appellant’s history of severe dyspnea placed him in class 4 and his physical examination findings
placed him in class 2. Table 5-4 of the A.M.A., Guides indicates that, in finding class 2
impairment, the FVC value should be between 60 percent and 69 percent of the predicted value
or the FEV1 between 64 percent and 55 percent of the predicted value. Appellant’s values for
these tests as recorded by Dr. Haller were 87 percent and 63 percent of the predicted value,
respectively. The Board finds that Dr. Anderson properly applied the A.M.A., Guides to
determine that appellant’s impairment to his lungs placed him with class 2 impairment and that
15

See James E. Jenkins, 39 ECAB 860 (1988); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6(c) (August 2002).
16

See Mary L. Henninger, 52 ECAB 408 (2001).

17

Id.

18

See J.G., Docket No. 09-1714 (issued April 7, 2010).

5

nonkey modifiers of history and physical examination findings related to class 4 and class 2,
respectively, which were properly used to move the impairment up to grade E or 23 percent in
the key factor class.19 OWCP properly found that appellant had 23 percent bilateral lung
impairment.
On appeal, appellant contends that he has additional impairment based on all the medical
evidence. The Board notes, however, that Dr. Anderson provided the only impairment rating
that conformed to the A.M.A., Guides. Dr. Anderson’s opinion constitutes the weight of the
medical evidence.20 Appellant has not provided any probative medical evidence to establish that
he has more than 23 percent bilateral lung impairment. As noted, he previously received awards
for 26 percent and 24 percent impairment of both lungs.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,21 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
(1) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
(2) Advances a relevant legal argument not previously considered by OWCP; or
(3) Constitutes relevant and pertinent new evidence not previously considered by
OWCP.22

19

See A.M.A., Guides 87.

20

See also H.B., Docket No. 09-2240 (issued June 18, 2010); E.V., Docket No. 06-1989 (issued May 21, 2007);
Bobby L. Jackson, 40 ECAB 593, 601 (1989).
21

5 U.S.C. § 8128(a).

22

20 C.F.R. § 10.606(b).

6

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.23
ANALYSIS -- ISSUE 2
Appellant disagreed with the denial of his claim for an increased schedule award and
requested reconsideration on December 10, 2012.
Appellant does not make any argument that OWCP erroneously applied or interpreted a
specific point of law or advanced a relevant legal argument not previously considered by OWCP.
He argued that his accepted condition was worse. However, appellant did not submit any new
medical evidence to support that he sustained a ratable impairment greater than that previously
received. He submitted a portion of Dr. Harper’s September 14, 2012 report, Dr. Haller’s
September 14, 2012 report, Dr. Buchanan’s May 24, 2012 report, Dr. Baker’s May 11, 2002
report and the September 14, 2012 diagnostic studies. However, the Board notes that neither the
physician’s reports nor the diagnostic studies are new and relevant as they were previously of
record and considered by OWCP.24 While appellant submitted a newspaper article along with an
unsigned letter encaptioned “Replies to Form,” from an unknown individual, this evidence is of
general nature and not relevant to the issue of increased impairment as it does not contain a
medical opinion from a qualified physician to support an impairment rating greater than 26
percent of his lungs.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent evidence not previously considered by OWCP. The Board finds
that OWCP properly determined the application for reconsideration was insufficient to warrant
merit review of the claim.
CONCLUSION
The Board finds that appellant has not established that he has more than 26 percent
impairment of his lungs. The Board also finds that OWCP properly refused to reopen appellant’s
case for further review of the merits of his claim under 5 U.S.C. § 8128(a).

23

Id. at § 10.608(b).

24

See James W. Scott, 55 ECAB 606 (2004) (evidence that repeats or duplicates evidence already in the case
record has no evidentiary value and does not constitute a basis for reopening a case).

7

ORDER
IT IS HEREBY ORDERED THAT the January 11, 2013 and November 28, 2012
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

